Citation Nr: 1442352	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded these issues in March 2014.

In January 2012, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In the March 2014 Board remand, the AOJ was directed to seek a release of information from the Veteran for private treatment records from Dr. L. W.  The Veteran provided a signed release in June 2014.  The AOJ appears to have made a single attempt to contact Dr. L. W. to obtain any outstanding treatment records.  The outcome of that letter is not documented in the claims file.  Specifically, there are no new treatment records or negative response from Dr. L. W. in the claims file, as specifically directed in the Board's remand.  

VA's duty to assist includes making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1) (2013).  Such reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile. 38 C.F.R. § 3.159(c)(1).  Such was not done in the present case.  As such, the case must be remanded yet again to seek private treatment records from Dr. L. W. and document the outcome of this search, to include any negative responses, in the claims file, in compliance with the Board's March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any private treatment records from Dr. L. W. identified by the Veteran in his June 2014 signed release of information (VA Form 21-4142).  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional records, this must be noted in the claims file.  If a new release of information (VA Form 21-4142) is required, one should be sought from the Veteran.  

2.  After completing the above action and any other development deemed necessary, to include an addendum opinion to address any newly associated treatment records, the Veteran's claims for service connection for bilateral hand and leg disabilities should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



